Third District Court of Appeal
                               State of Florida

                         Opinion filed June 30, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1798
                       Lower Tribunal No. 20-18489
                          ________________


                              Daniel Tormo,
                                  Appellant,

                                     vs.

                         Wilfredo Rosa, et al.,
                                 Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Michael A. Hanzman, Judge.

     Barakat + Bossa PLLC, and Giacomo Bossa, for appellant.

     Kenner + Imparato PLLC, and Adam Kenner, for appellees.


Before FERNANDEZ, GORDO and BOKOR, JJ.

     BOKOR, J.
      Tormo appeals a November 3, 2020 nonfinal order for injunctive

relief, arguing in pertinent part that the order fails to make requisite factual

findings and because it did not require the posting of the bond. We review

for abuse of discretion, and we examine each issue in turn.

      The transcripts, referenced in the order on review and made part of

the appellate record, contain detailed factual findings.      While the order

arguably implies those findings contained in the transcripts as the basis for

the injunctive relief, the order must “specify the reasons for entry, [and]

shall describe in reasonable detail the act or acts restrained without

reference to a pleading or another document.” Fla. R. Civ. P. 1.160(c); see

also Angelino v. Santa Barbara Enters., LLC, 2 So. 3d 1100, 1103 (Fla. 3d

DCA 2009) (citing and applying same).

      As to the second issue, the parties agree that the injunctive relief

requires a determination of an appropriate bond by the trial court. The

order on appeal states that trial court was prepared to address Tormo’s

motion for reconsideration and, as necessary, conduct an evidentiary

hearing regarding the bond after the scheduled November 11, 2020

mediation. The court reaffirmed the ability to schedule a hearing on the

bond in a subsequent order setting a hearing on a motion for

reconsideration. However, the record contains no indication that Tormo



                                       2
attempted to schedule the bond hearing. Instead Tormo filed the instant

appeal, preventing the trial court from conducting the hearing it was

prepared to conduct—the very act Tormo now claims the trial court should

have done. 1

      Although the record reflects the trial court was prepared to address

one, if not both, of the issues on appeal through a subsequent hearing, we

are nonetheless constrained to conclude that the trial court abused its

discretion in entering the order on appeal.    Accordingly, we vacate the

order on appeal and remand to the trial court to conduct an evidentiary

hearing on the bond amount and to specify the factual findings in any order

granting injunctive relief.




1
  The trial court was prepared to conduct an evidentiary hearing on the
bond, as appropriate, as well as address the motion for reconsideration.
The trial court also requested transcripts of the evidentiary hearings in
which it orally pronounced the factual bases for the injunction. While that
does not cure the defects in the order on review, we can’t help but note that
this appeal may have been unnecessary, and certainly would have likely
resolved one or both of the underlying issues quicker and with less waste
of judicial and client resources, if Tormo had simply provided the requested
materials and accepted the trial court’s invitation to set the hearing after
November 11 (which was eight days after entry of the appealed order).

                                     3